Opinion of the court by
Irwun, J.:
The facts- in this case contained, and the principles of law herein involved, are practically the same as those involved in the case of E. F. Blade v. Walter P. Jackson, decided in this court, February 12, 1898, and reported in volume 6, page 751, Oklahoma Reports, and as the views therein expressed, and the law therein laid down, meet with -our approval, the rule there established will be followed in this case, and the judgment of the district court affirmed.
Hainer, J., having presided in the court below, and McAtee, J., not sitting; all of the other Justices concurring.